                       Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 1 of 9

AO 98 (Rev. 12/11) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     6RXWKHUQ District of 1HZ<RUN
                   United States of America                             )
                                 v.                                     )
                                                                        )       Case No. S7 17 Cr. 630 (ER)
             Konstantin Ignatov,                                        )
                             Defendant                                  )

                                                         APPEARANCE BOND

                                                         Defendant’s Agreement
I,                    Konstantin Ignatov,                       (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               Type of Bond
() (1) This is a personal recognizance bond.

(    ) (2) This is an unsecured bond of            $ 500,000.00                             .

(    ) (3) This is a secured bond of                                                , secured by:

        (    ) (a)                                 , in cash deposited with the court.

        (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                 ownership and value):

                                                                                                                                         .
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (     ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                         .

                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 2 of 9
Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 3 of 9
Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 4 of 9
                       Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 5 of 9
AO 199A (Rev. ) Order Setting Conditions of Release



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           6RXWKHUQDistrict of 1HZ<RUN


                    United States of America                             )
                               v.                                        )
                                                                         )        Case No. S7 17 Cr. 630 (ER)
                Konstantin Ignatov,                                      )
                              Defendant
                                                                         )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

     The defendant must not violate federal, state, or local law while on release.

     The defendant must cooperate in the collection of a DNA sample if it is authorized by  U.S.C. § .

     The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

     The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:
                                                                                           Place



      on
                                                                        Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                  Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 6 of 9
AO 199B (Rev. 12/11) Additional Conditions of Release

                                                        ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(    )       (6)
              The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state                                                                                      Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                               Signed:
                                                                                                           Custodian                                     Date
(    )       (7)       The defendant must:
         (         )   (a) submit to supervision by and report for supervision to the 35(75,$/6(59,&(6)25 5HJXODU                 6WULFW   ✔ $V'LUHFWHG
                           telephone number                            , no later than                               .
         (         )   (b) continue or actively seek employment.
         (         )   (c) continue or start an education program.
         (         )   (d) surrender any passport to:       PRETRIAL SERVICES
         (         )   (e) not obtain a passport or other international travel document.
         (         )   (f) abide by the following restrictions on personal association, residence, or travel: SDNY

         (         ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

         (         ) (h) get medical or psychiatric treatment:

         (         ) (i) return to custody each                   at            o’clock after being released at                 o’clock for employment, schooling,
                         or the following purposes:

         (         ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
         (         ) (k) not possess a firearm, destructive device, or other weapon.
         (         ) (l) not use alcohol (        ) at all (     ) excessively.
         (         ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                         medical practitioner.
         (         ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                         frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                         substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                         substance screening or testing.
         (         ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
         (         ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                         (    ) (i) Curfew. You are restricted to your residence every day (             ) from                     to               , or (     ) as
                                      directed by the pretrial services office or supervising officer; or
                         (    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                      substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                      approved in advance by the pretrial services office or supervising officer; or
                         (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
         (         ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                         requirements and instructions provided.
                         (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                supervising officer.
         (         ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
                 Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 7 of 9



                                  ADDITIONAL CONDITIONS OF RELEASE

(   ) (s)
            • $500,000 personal recognizance bond;
              Co-signed by two financially responsible persons;
            • Surrender of all new travel documents and no new applications for travel documents;
            • Defendant shall be placed under 24-hour home-incarceration to be secured by GPS monitoring if
            available, or if not, to be enforced by location monitoring technology to be determined by Pretrial
            Services. The defendant may only leave his residence for necessary medical services, court
            appearances, or visits with his attorney. All other leave from the residence must be submitted through
            defense counsel for the court’s approval. The defendant is permitted to self-install the monitoring
            equipment under the direction and instruction of Pretrial Services;
            • Travel restricted to the Southern District of New York;
            • Within two weeks of his release, the defendant must purchase or secure an iPhone with FaceTime
            capabilities for remote/virtual monitoring by Pretrial Services.
            • When home visits are scheduled by Pretrial Services, to the best of his ability, the defendant shall
            comply with Pretrial Services request to remove all cohabitants of the residence prior to the visit.
            • The defendant must report and disclose to Pretrial Services when any cohabitant of the residence,
            including himself, may be symptomatic of any illness.
            • Defendant to be released once all conditions of release have been satisfied.




            'HIHQVH&RXQVHO1DPH Jeffrey     Harris Lichtman

            'HIHQVH&RXQVHO7HOHSKRQH1XPEHU (212)       581-1001

            'HIHQVH&RXQVHO(PDLO$GGUHVV    jl@jeffreylichtman.com
Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 8 of 9
                        Case 1:17-cr-00630-ER Document 362 Filed 01/28/21 Page 9 of 9
AO 199C (Rev. 09/08) Advice of Penalties
